 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers, Lo-cal 2, AFL-CIO and Gerstner Electric Companyand Eastern Missouri Laborers District Council, Af-filiated with Laborers International Union of NorthAmerican,AFL-CIO. Case 14-CD-499September 22, 1975DECISION AND ORDER QUASHING NOTICEOF HEARINGBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Eastern Missouri Laborers Dis-trictCouncil, affiliated with Laborers InternationalUnion of North America, AFL-CIO, on November19, 1974, alleging that International Brotherhood ofElectricalWorkers, Local 2, AFL-CIO, violated Sec-tion 8(b)(4)(D) of the Act by threatening officers ofGerstner Electric Company in order to force or re-quire the Company to assign work to employees rep-resented by Electricians rather than those repre-sented by Laborers. A hearing was held on June 5,1975, before Hearing Officer Neil E. McDarby. Allparties I appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to adduce evidence bearingupon theissues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer are free fromprejudicial error and are hereby affirmed. Laborersand Electricians filed briefs which have been dulyconsidered.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESSOF THE COMPANYGerstner, aMissouri corporation, is engaged inelectrical installation for highway systems and annu-ally purchases and receives goods and materials val-ued in excess of $50,000 at its St. Louis facility, di-rectly from suppliers located outside the State ofMissouri.We find that Gerstner is engaged in com-merce within the meaning of the Act and it will effec-1Hoisting and Portable Engineers,Local513, International Union of Op-erating Engineers,AFL-CIO,appeared at the hearing but did not intervenein the proceedingtuate the policies ofthe Act toassert jurisdictionherein.II.THE LABOR ORGANIZATIONS INVOLVEDItwas stipulated and we find that Eastern Missou-riLaborers DistrictCouncil,affiliated with LaborersInternationalUnion of North America, AFL-CIO,and International Brotherhood of Electrical Work-ers, Local 2,AFL-CIO,are labor organizations with-in the meaning of Section2(5) of the Act.III.THE DISPUTEA. Background and Facts of the DisputeOn Thursday, November 14, 1974, the Companywas to cut concrete slots with manually propelledsaws for the installation of electric wire detectorloops for automatic traffic signals on project 1-70-S-(98) on Interstate Highway 70, St. Louis County,Missouri. The loops, embedded in the street, detect acar passing over them and trigger a control on thetraffic light which allows a car to proceed throughthe intersection.On that morning, Project Manager Terry Howe as-signed the work of cutting the slots-in the concrete tothe employees represented by the Laborers, as theCompany had done for the past 10 years. Before thework was begun, Electricians' general foreman, BillyGene Mosier, made a claim to Howe for the work onbehalf of the electricians. Howe thereupon calledJohn Gerstner, who is the company officer responsi-ble for making assignments of work, to apprise himof the situation. Gerstner told Howe to do whateverwas necessary to get the slots cut that day becausethe entire system had to be operational by the follow-ing Tuesday. Since two saws were to be used for thejob, Howe proposed to Mosier that one laborer andone electrician be used on the job. After Mosier re-jected that compromise and reiterated his demandfor the entire job, Howe reassigned the work of cut-ting the slots to employees represented by the Electri-cians. The electricians completed the work of cuttingthe slots on that day when there was only one laboreravailable and there was other work for him to do. Norepresentative of the laborers intervened in this dis-pute on Thursday.B.The Work in DisputeAt the beginning of the hearing, the parties stipu-lated that the work in dispute is the sawing of con-crete slots for electrical wire in the installation oftrafficcontrol devices at the work project I-70-220 NLRB No. 74 ELECTRICALWORKERS,LOCAL 2479S-(98) on Interstate Highway 70, St. Louis County,Missouri.2C. Contentions of the PartiesElectricians take the position that the 10(k) noticeshould be quashed because the evidence is insuffi-cient to support a finding of reasonable cause to be-lieve that Section 8(b)(4)(D) of the Act has been vio-lated and because the dispute is moot.Charging Party asserts there is reasonable cause tobelieve that Section 8(b)(4)(D) was violated becauseElectrician's representative threatened to strike if itsmembers were not given the work of sawing the slots.Employer's position goes only to the merits of thedispute in that both the electricians and the laborershave satisfactorily performed the kind of work in dis-pute and the Employer has no preference as to whichemployees are assigned the work.2At the hearing the Laborers moved to amend the chargeto add theepoxy work,which is another step in the process of laying the electrical wire,as part of the work in dispute.The Hearing Officer referred that motion tothe Board.Since under Sec. 102.89 and 102.90 of the Board'sRules andRegulations, Series 8,as amended,the Regional Director is chargedwith theresponsibility of investigating and determining the merit of charges, and asthe record contains no further information concerningthe epoxy work orany claims or rights relating of it, we hereby remand theCharging Party'smotion to the Regional Director for whatever action he deems appropriate.D. Applicability of the StatuteBefore the Board may proceed to a determinationof a dispute under Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believethat Section 8(b)(4)(D) of the Act has been violated.On the record before us, we are not satisfied thatany violation has occurred in this case. On Thursdaymorning, November 14, Mosier merely made a claimfor the work but in no way threatened to take anyaction against Employer if employees represented bythe Electricians were not given the work,as is re-quired to establish a possible violation of the Act.AfterMosier refused to accept the Company's pro-posed compromise of having one electrician and onelaborer do the job, he merely restated his claim to thework, and it was reassigned. Although Laborers al-leged that there was a threat to strike, the recordshows that this occurred the next day when the workof placing the epoxy was about to begin and after thesawing of the slot had been completed. Therefore,there is no reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred. Accordingly,we shall quash the notice of hearing.ORDERIt is hereby ordered that the notice of hearing is-sued in this case be, and it hereby is, quashed.